Exhibit 10.1

CONSULTING AGREEMENT BETWEEN

GULFPORT ENERGY CORPORATION AND MIKE LIDDELL

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into by and
between Gulfport Energy Corporation, a Delaware corporation (the “Company”), and
Mike Liddell (the “Advisor”) entered into on June 13, 2013 (the “Execution
Date”), effective as of June 14, 2013 (the “Commencement Date”).

RECITALS

WHEREAS, Advisor presently serves as Chairman of the Board of Company and has
elected to not stand for re-election as a director at Company’s 2013 Annual
Meeting of Stockholders and, as a result, his tenure as Chairman of the Board
and his employment with Company will end at the conclusion of that meeting; and

WHEREAS, Advisor’s decision to not stand for re-election as a director or
continue as Chairman of the Board was not the result of any disagreement between
Advisor and Company; and

WHEREAS, Company desires to secure the continued services of Advisor as a
consultant to Company and Advisor is willing to render such services on the
terms and conditions set forth herein; and

WHEREAS, Advisor represents that he has the experience and expertise to provide
the Services (as hereinafter defined) as may be specified from time to time by
Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. CONSULTING SERVICES

1.1 Title. Advisor will serve as Special Advisor to the Board of Directors of
Company.

1.2 Services. Commencing on the Commencement Date of this Agreement and
continuing until this Agreement is terminated by either party pursuant to
Section 4 (such period, the “Term”), Advisor will provide advice and strategic
assistance to the Board and management of Company as may be designated from time
to time by Company (hereinafter, the “Services”), including but not limited to
the following:

1.2.1 assisting in identifying new growth opportunities within the industry and
recommending specific partnerships or opportunities for development;

1.2.2 identifying and introducing strategic opportunities;

1.2.3 if requested, attending Board and management meetings by conference call
or in person based on Advisor’s availability;



--------------------------------------------------------------------------------

1.2.4 if requested, making recommendations to Company regarding a wide range of
matters, including, without limitation, capital markets, acquisitions and
divestitures, management, and capital raising; and

1.2.5 such additional advisory and consulting services to Company and its
affiliated companies as reasonably may be requested by Company from time to time
during the Term.

1.3 Reporting. Advisor will periodically report on the progress and status of
the Services to Company’s Chairman of the Board, Chief Executive Officer or to
such other reporting relationship as may be specified by the Board of Company.
However, subject to Company’s specific Services requests and objectives, Advisor
will have discretion and authority as to how the Services are conducted and how
Company objectives will be accomplished. Company shall determine the scope of
the work to be performed, but Advisor shall have the ability to select the
means, manner and method of performing these services. With regard to all
services listed above, Advisor will meet with Company as and when reasonably
requested by Company, and otherwise report to Company from time to time to keep
Company fully apprised of the progress and performance of the Services, and
Advisor’s recommendations and observations regarding all aspects of the process.

1.4 Time Commitment. Advisor will devote such amount of his business time to
Company as is necessary to provide the Services and accomplish the results
contemplated by the Agreement. However, it is contemplated that Advisor may
provide similar services to other entities pursuant to the terms of one or more
separate agreements or otherwise, provided such other engagements do not
conflict with or unreasonably interfere with the obligations to Company. Advisor
may serve on the boards of directors, including advisory boards, of other
companies and charitable organizations and may provide similar services to other
entities, so long as such service does not materially interfere with the proper
performance of his duties under this Agreement and do not conflict with the
business and operations of Company. Advisor further shall have the right to
dictate his hours of work, his reporting time, as well as how much work to
perform on-site. Advisor, however, agrees to use his best efforts to promote
Company’s interests, and to give Company the benefit of his experience,
knowledge and skills. Advisor undertakes to perform services in a timely and
professional manner and to devote such time, attention and skill to his duties
under this Agreement as may reasonably be necessary to ensure the performance of
the Services to the satisfaction of Company’s Chairman of the Board.

1.5 Notice and Scheduling. Company shall provide Advisor reasonable notice of
any consulting obligations and Advisor shall have the right to reschedule
commitments to Company to accommodate his personal schedule, provided that
Advisor gives Company reasonable notice of such intention to reschedule.

2. PAYMENTS TO CONSULTANT

2.1 Compensation for Services.

2.1.1 Monthly Retainer. Company shall pay Advisor a fee for the Services
rendered hereunder, determined as follows. During the Term, Advisor will be
entitled to a

 

2



--------------------------------------------------------------------------------

monthly retainer of $65,000 per month payable in arrears and pro rated in the
event of any partial months. The fee will be payable in accordance with the
standard accounts payable practices of Company. In no event will Advisor be
entitled to any commissions, fees, other payments or consideration of any type,
kind or character except as expressly provided in this Section 2.

2.1.2 Outstanding Equity Awards. During the period of the relationship, if
Advisor is continuing to provide the Services, Advisor will continue to vest in
any outstanding equity award that was granted to Advisor as an employee of
Company prior to the Effective Date of the Agreement in accordance with the
continuous service provisions of the Gulfport Energy Corporation Amended and
Restated 2005 Stock Incentive Plan, as such plan may be amended in the future
(hereinafter, the “Stock Incentive Plan”).

2.1.3 Additional Equity Awards. As an inducement to enter into the Agreement and
provide the Services, Company agrees to recommend to the Compensation Committee
of the Board of Directors that Advisor be granted additional awards of
restricted stock under the terms of the Stock Incentive Plan. The amount,
vesting and other terms of such equity awards will be determined by the
Compensation Committee of the Board of Directors.

2.2 Expense Reimbursement.

2.2.1 Reimbursable Expenses. In addition to the amounts provided for in
Section 2.1, Company will reimburse Advisor for all reasonable costs incurred
with the prior approval of Company in connection with the performance of the
Services hereunder (“Reimbursable Expenses”). Advisor will request prior
approval from Company for all Reimbursable Expenses greater than $1,000 prior to
incurring such expenses. All requests for reimbursement of Reimbursable Expenses
must be accompanied by vouchers, invoices and other documentation reasonably
evidencing the nature and amount of such Reimbursable Expenses and their
relationship to the Services. Company will reimburse Advisor, in accordance with
Company’s expense reimbursement policy as in effect from time to time, for
Reimbursable Expenses incurred by Advisor in performing the Services pursuant to
this Agreement, provided Advisor receives written consent from an authorized
agent of Company prior to incurring Reimbursable Expenses greater than $1,000
and submits receipts for such expenses to Company in accordance with Company
policy. Expenses will include long distance telephone charges, office supplies
(copying), postage and courier expenses, travel and meals while traveling in
connection with providing the Services. Alternatively, Company may decide to
provide certain office services in-kind to Advisor in lieu of Advisor incurring
expenses subject to reimbursement by Company in accordance with Section 3.

2.3 No Benefits. Company and Advisor agree that Advisor will not be entitled to
participate in or receive any health, welfare, life insurance, long-term
disability insurance, retirement plans, 401(k) plans, or any other benefits of
any type offered by Company or any of its affiliates to their respective
employees or to any other parties. If Advisor is reclassified by a state or
federal agency or court as Company’s employee, Advisor will become a
reclassified employee and will receive no benefits from Company, except those
mandated by state or federal law, even if by the terms of Company’s benefit
plans or programs of Company in effect at the time of such reclassification,
Advisor would otherwise be eligible for such benefits.

 

3



--------------------------------------------------------------------------------

2.4 No Additional Compensation. Except for the compensation set forth in this
Agreement, Advisor will not be entitled to any other compensation or
consideration pursuant to the Agreement or otherwise in connection with
Advisor’s Service or Advisor’s duties or obligations relating thereto,
including, without limitation, performing the Services and travel time.

2.5 Tax Reporting. Advisor acknowledges and agrees that Advisor is obligated to
report as income all compensation received by Advisor pursuant to the Agreement.
Advisor agrees to and acknowledges the obligation to pay any applicable
self-employment and other taxes on such income. Company will report to Advisor
and to the Internal Revenue Service and any other taxing authority, all payments
of fees, expense reimbursements and any other payments that may be made to
Advisor, in accordance with all applicable laws and regulations.

3. OFFICE ACCOMMODATIONS

3.1 Office Space and Support. During the Term, if requested by Advisor, Company
will provide Advisor with the use of office space selected by Company at
Company’s offices in Oklahoma City, Oklahoma, for a fee based on then current
market rates, as well as telephone, facsimile and copy machine access. Such
office space may or may not be separated from office space used by other Company
employees and contractors, and shall be subject to change from time to time by
Company in its sole discretion. Support services shall be provided to Advisor on
a non-exclusive and non-priority basis, as and when available.

3.2 Computer Access. Company shall give to Advisor, without cost, access to or
use of a computer, including such hardware and software and access to the
Company network and such subscriptions and research tools as may be necessary
for use in connection with providing the Services. Such equipment, and all
information on the hard drive thereof, shall at all times remain property of
Company.

4. TERM AND TERMINATION

4.1 Term. The Agreement will be effective on the Commencement Date (the
“Effective Date”) and end on the earlier of (a) the date of termination of this
Agreement in accordance with the provisions of this Section 4, or (b) June 14,
2015 (the “Initial Term”); provided, however, that commencing on June 14, 2015,
the Term of this Agreement will automatically be extended for successive
extension periods of 30 days unless, no later than 30 days before any such
expiration date (including extensions), either party gives written notice to the
other that it does not wish to extend this Agreement.

4.2 Termination. Company may terminate the Agreement immediately and without
prior notice if Advisor refuses to or is unable to perform the Services or is in
breach of any material provision of the Agreement. Advisor will be free to
resign at any time for any reason or for no reason and Company will be free to
conclude its relationship with Advisor at any time, with or without cause, as
set forth below.

4.2.1 This Agreement may be terminated by Company:

(a) At any time on fifteen (15) days prior written notice to Advisor; or

 

4



--------------------------------------------------------------------------------

(b) At any time on the mutual agreement of Company and Advisor.

4.2.2 This Agreement may be terminated by Advisor:

(a) Immediately in the event of any default on the part of Company in payment of
any amount due Advisor hereunder when due, provided that Company shall have five
(5) days after a notice from Advisor to cure such default.

(b) By Advisor at any time on thirty (15) days prior written notice to Company;

(c) At any time on the mutual agreement of Company and Advisor.

4.2.3 Notwithstanding the foregoing, in the event of any termination of this
Agreement by Company as provided in Section 4, Company shall compensate Advisor
for all Services performed through the effective date of such termination, and
reimburse Advisor for all Reimbursable Expenses incurred, through the effective
date of such termination. Except as provided in Section 4.2.4 hereof, no
termination fee shall be payable in the event of a termination hereunder.

4.2.4 If the Agreement is terminated by the Company prior to the end of the
Initial Term for any reason other than due to (i) Advisor’s willful misconduct,
gross negligence or fraudulent conduct, (ii) Advisor’s material breach of this
Agreement, (iii) the untruth in a material respect of Advisor’s representation
and warranty contained herein, or (iv) the commission by Advisor of a crime
involving moral turpitude or fraud, any unvested equity awards (including,
without limitation, stock options, restricted stock or restricted stock units)
outstanding immediately prior to such termination will become fully vested and,
in the case of stock options, immediately exercisable.

5. OWNERSHIP OF DOCUMENTS

5.1 Company Property. All documents, reports, minutes, recommendations, studies
and other material prepared by Advisor in the performance of the Services (the
“Project Documents”) whether in written or electronic data file format are and
shall be the property of Company, and shall be delivered to Company with
attached log, if requested by Company, upon final completion of the Services or
any earlier termination of this Agreement. Without limiting the generality of
the foregoing, Company shall have the right to use the Project Documents in
connection with any project, whether or not this Agreement is terminated.

5.2 Return of Company Property. Upon the termination of this Agreement, or upon
Company’s earlier request, Advisor will immediately deliver to Company, and will
not keep in Advisor’s possession, recreate, or deliver to anyone else or
otherwise utilize for himself or any other person or entity, any and all Company
property, including, but not limited to, confidential information, tangible
embodiments of any inventions, all devices and equipment belonging to Company,
all electronically-stored information and passwords to access such property,
records and any reproductions of any of the foregoing items that Advisor may
have in Advisor’s possession or control. In addition, Advisor shall cooperate
with Company in terminating access to, or returning to Company, as applicable,
at Company’s expense, any and all equipment, Project Documents, computer
hardware and software and access to the Company network and such subscriptions
and research tools as may have been provided by Company, directly or by
reimbursement.

 

5



--------------------------------------------------------------------------------

6. COVENANTS

6.1 Ownership of Inventions. The Intellectual Property Rights (as hereinafter
defined) in all materials created or otherwise generated by Advisor in the
course of providing the Services to Company during the Term will be considered
“works made for hire” and will be the property of and assigned by Advisor to
Company. Any and all reports, documents or publications produced by Advisor in
the course of providing the Services to Company (in whatever form, whether or
not fixed in a tangible medium of expression) may be reproduced or distributed
by Company, in whole or in part, without Advisor’s prior written consent. For
purposes hereof, the term “Intellectual Property Rights” shall mean all
inventions, patents, trademarks, design rights (whether registerable or
otherwise), applications for any of these, copyrights, database rights, trade or
business names and other similar rights or obligation whether registerable or
not in any country, created by Advisor in the course of providing the Services
to Company. Advisor agrees that to the maximum extent allowed by law, all such
work shall be deemed to be “works made for hire” under all relevant copyright
laws and Company shall be deemed to be the author thereof. Advisor hereby
assigns to Company all right, title and interest Advisor may have in and to such
work whether now in existence or hereinafter created that directly relates to
the Services performed by Advisor for Company.

6.2 Unauthorized Disclosure. Advisor agrees that he will not use, divulge or
otherwise disclose, directly or indirectly, any trade secret or other
proprietary information concerning the operation or business of Company which he
may have learned as a result of his consulting services during the Term, except
to the extent such use or disclosure is (i) necessary or appropriate to the
performance of this Agreement and in furtherance of Company’s best interests,
(ii) required by applicable law, (iii) readily and lawfully obtainable from
other sources, or (iv) authorized by Company in writing; provided, however, that
nothing in this Section 6.2 shall preclude Advisor from using in any business,
profession or calling the knowledge, skill and experience he has acquired during
the Term. For purposes of this Agreement, the terms of this Agreement shall be
treated by Advisor as confidential information. For purposes of this Agreement,
the term “trade secret or other proprietary information” shall include, but is
not limited to, processes, plans, devices, products, computer programs and other
tangible and intangible property relating to the business of Company, all
information contained in documents designated as “Confidential” by Company,
Company’s customer lists, marketing strategies and other trade secrets, all
other documents and information related to Company’s financial condition,
organization, or business operation. The provisions of this Section 6.2 shall
survive the expiration, suspension or termination, for any reason, of the Term
or this Agreement.

6.3 Non-Solicitation. During the Term, and for a period of twelve (12) months
thereafter, Advisor shall not, directly or indirectly, interfere with Company’s
relationship with, or entice or endeavor to entice away from Company, any person
who at any time within the preceding 30 days was an employee of Company. The
provisions of this Section 6.3 shall survive following the expiration,
suspension or termination, for any reason, of this Agreement or the Term.

 

6



--------------------------------------------------------------------------------

6.4 Non-Disparagement. Advisor and Company agree that neither party shall make,
or cause any other person or entity to make, any disparaging statement, written
or oral, to any person or entity (including individuals and private and public
entities) regarding Company, Advisor and each of them. In addition, Advisor
shall not make, or cause any other person or entity to make, any statement in
any public forum (i.e., lectures, to the media, in published articles, to
analysts, or in comparable public forums), whether defamatory or not, to any
person or entity regarding the Company’s management, financial, personnel,
marketing, bidding, investment, purchasing or customer service practices or
procedures, or regarding whether Company or any officer, director or shareholder
thereof is acting or has acted in compliance with any federal, state or local
law, regulation or ordinance. Advisor may, however, disclose to any party,
including without limitation potential employers the fact that he was a
consultant to Company and the dates of his tenure and a general description of
the duties and responsibilities involved in providing the Services while a
Advisor to Company after the termination of his tenure as a Advisor.

6.5 Representations. Advisor represents and warrants that Advisor has no
agreements, relationships, or commitments to any other person or entity that
conflict with the provisions of the Agreement, Advisor’s obligations to Company
under the Agreement and/or Advisor’s ability to perform the Services. Advisor
will not enter into any such conflicting agreement during the term of the
Agreement.

6.6 No Assignment or Subcontracting. In light of the unique and specialized
nature of Advisor’s services, Advisor will not have the right to subcontract the
performance of any Services. Advisor’s violation of this restriction will be
considered a material breach of the Agreement.

6.7 Resignation. On or before the Effective Date, Advisor will resign all
positions he may have as an officer, employee or director of Company and any of
Company’s controlled subsidiaries.

6.8 Remedies. Advisor agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to Company for which Company would
have no adequate remedy at law. Advisor therefore also agrees that in the event
of said breach or any threat of breach, Company shall be entitled to an
immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by Advisor and/or any and all persons
and/or entities acting for and/or with Advisor, without having to prove damages,
in addition to any other remedies to which Company may be entitled at law or in
equity, subject to the proviso set forth in the next sentence. The terms of this
Section 6.8 will not prevent Company from pursuing any other available remedies
for any breach or threatened breach hereof, including but not limited to the
recovery of damages from Advisor; provided, however, that any such damages shall
be limited to the amount of the Consulting Fees paid to Advisor hereunder and to
any amounts that Advisor may receive, directly or indirectly, net of applicable
taxes, from any breach or threatened breach hereof. Advisor and Company further
agree that the provisions of the covenants are reasonable and reasonably
calculated to protect from disclosure the trade secrets and proprietary
information of Company. Should a court or arbitrator determine, however, that
any provision of the covenants is unreasonable or unenforceable, either in
period of time, scope, or otherwise, the parties hereto agree that the covenant
should be interpreted and enforced to the maximum extent which such court or
arbitrator deems reasonable.

 

7



--------------------------------------------------------------------------------

6.9 Survival. The provisions of this Section 6 will survive any expiration,
suspension or termination, for any reason, of this Agreement or the Term, and
the existence of any claim or cause of action by Advisor against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the covenants and agreements of this
Section 6.

6.10 Reporting and Disclosure Obligations. At least quarterly, but more
frequently as may be requested by Company or as soon as possible if there is a
possibility that a conflict of interest may arise or exist, Advisor will provide
information to Company regarding Advisor’s outside business activities,
including without limitation related party entities and transactions, and
potential conflicts of interest. Such reports will describe outside business
activities and ownership interests, including any transaction since Company’s
last fiscal year or any currently proposed transaction, in which Advisor
directly or indirectly was or is to be a participant where the amount involved
exceeds $120,000 individually or in the aggregate, and in which any person
related to Company (related persons) had or will have a direct or indirect
material interest. Ownership information related to outside business activities
will be reported in a manner consistent with the requirements of Item 403 of
Regulation S-K issued by the Securities and Exchange Commission and transactions
with related persons will be reported in a manner consistent with the
requirements of Item 404 of Regulation S-K.

7. INSURANCE AND INDEMNIFICATION

7.1 Insurance. During the Term of this Agreement, Company shall have the right
to require Advisor to procure and maintain errors and omissions insurance,
fidelity insurance, fiduciary liability insurance or any such similar policy or
coverage necessary to protect Company of such type and in such amounts as
Company may from time to time specify, in which event Company shall advance any
premiums to Advisor for the commercially reasonable cost of such insurance.

7.2 Indemnification.

7.2.1 By Company. Company will indemnify and save Advisor harmless, to the
fullest extent permitted under and in accordance with the laws of the State of
Delaware, from and against any and all expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with any action, suit or proceeding to which Advisor is
made a party as a result of Advisor’s performance of the Services; provided,
however, that such indemnification will not be available to Advisor (i) if
Advisor will not have acted in good faith or in a manner Advisor reasonably
believed to be in or not opposed to the best interests of Company; (ii) with
respect to any criminal action or proceeding, if Advisor had reasonable cause to
believe Advisor’s conduct was unlawful; or (iii) if Advisor is made a party to
such action, suit or proceeding as a result of (A) acts or omissions made by
Advisor in breach of the Agreement, (B) materially misleading statements or
omissions knowingly or recklessly made by Advisor or (C) Advisor’s willful
misconduct, gross negligence or fraudulent conduct; provided, further, that with
respect to actions by or in right of Company,

 

8



--------------------------------------------------------------------------------

no indemnification will be made in respect of any claim, issue or matter as to
which Advisor will have been adjudged to be liable to Company unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such action or suit was brought determines upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Advisor is fairly and reasonably entitled to indemnity for such expenses that
the Court of Chancery of the State of Delaware or such other court may deem
proper.

7.2.2 By Advisor. Advisor will indemnify and save Company harmless from and
against any and all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Company in
connection with any action, suit or proceeding arising or resulting from
(i) Advisor’s willful misconduct, gross negligence or fraudulent conduct;
(ii) Advisor’s material breach of this Agreement; (iii) the untruth in a
material respect of Advisor’s representation and warranty contained herein; or
(iv) the commission by Advisor of a crime involving moral turpitude or fraud.

8. MISCELLANEOUS

8.1 Controlling Law. This Agreement is to be governed and controlled by the laws
of the State of Oklahoma, without regard to its rules of conflicts of law,
except to the extent preempted by federal law. Venue for any judicial,
administrative, arbitration, mediation or other alternative dispute resolution
proceeding will be Oklahoma City, Oklahoma.

8.2 Succession and Assignment. This Agreement shall inure to the benefit of and
shall be binding upon Company, its successors and assigns, but without the prior
written consent of Advisor, this Agreement may not be assigned other than in
connection with a merger or sale of substantially all the assets of Company or
similar transaction. The obligations and duties of Advisor herein shall be
personal and not assignable.

8.3 Notices. Any notice to be given under this Agreement must be in writing and
shall be deemed to have been given when delivered personally to the other party,
or when mailed by Certified Mail, Return Receipt Requested, or telecopy, to the
party to whom the notice is to be given. All notices shall be deemed to have
been given two (2) business days after they have been deposited as certified
mail, return receipt requested, postage paid and properly addressed to the
designated address of the party to receive the notices at the following
addresses:

If to Company:

Gulfport Energy Corporation

14313 North May Avenue, Suite 100

Oklahoma City, Oklahoma 73134

Attn: James D. Palm

 

9



--------------------------------------------------------------------------------

If to Advisor:   Mike Liddell  

14301 Caliber Drive

Suite 220

Oklahoma City, OK 73134

 

8.4 Confidentiality. Advisor shall not divulge information concerning Company or
any Services to anyone without Company’s prior written consent. Company reserves
the right to release all information as well as to time its release, form or
content. Notwithstanding the foregoing, this provision shall not apply to
information that is in the public domain, or which was acquired by Advisor
independently from third parties not known to Advisor to be under any obligation
to Company to keep such information confidential. Notwithstanding the foregoing,
this provision shall not apply to discussion of matters related to projects
comprising the Services with third parties that are potential counterparties,
affiliates, operating partners, or employees.

8.5 Publicity. Any publicity, advertisement or press release by Advisor
regarding Company shall be under the sole discretion and control of Company, and
no contact or discussions by Advisor regarding the Services with the public
press or media representatives may be had without the prior written consent of
Company.

8.6 Limitation of Company’s Liability. Notwithstanding anything contained herein
to the contrary, any and all liability of Company hereunder shall be limited to
the interest of such Company in the projects, and no partner, member,
shareholder, officer, employee or agent of Company shall have any personal
liability hereunder, nor shall Advisor have any recourse to any of the assets
thereof.

8.7 Extent of Agreement. This Agreement represents the entire agreement between
Company and Advisor relating in any way to the subject matter hereof and
supersedes all previous understandings and or agreements. No modifications or
amendments of this Agreement shall be valid unless made in writing and signed by
the parties hereto.

8.8 Independent Contractor. Advisor acknowledges and agrees that the services
performed by Advisor as described in this Agreement shall be performed by
Advisor as an independent contractor and not as an employee or agent of either
Company. In no event shall this Agreement, any services performed by Advisor,
any other acts of Advisor, or any acts of either Company or any affiliate of
either Company cause Advisor to become an employee or agent of either Company or
any affiliate of either Company. Advisor shall remain an independent contractor
and shall comply with all laws, statutes, rules, and regulations, orders, and
decrees, applicable to Advisor. Advisor shall also be responsible for payment of
all taxes due on compensation received from either Company, including federal,
state and municipal taxes, social security, unemployment, workers’ compensation
and disability insurance. In no event shall Advisor (i) represent to, nor create
the impression upon or within, any person or entity that Advisor is an
affiliate, employee, principal, or any other representative of, or has any right
to enter into any agreements, arrangements or other types of transactions on
behalf of, either Company or any affiliates of either Company, nor
(ii) distribute any business cards, letterhead, stationary, fax sheets, or any
other products or communications that might cause any such representation to be
made or create any such impression.

 

10



--------------------------------------------------------------------------------

8.9 Waiver. The waiver of the breach of any term or of any condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition.

8.10 Attorneys’ Fees in Action on Contract. If any dispute or proceeding shall
occur between Advisor and Company, which arises out of or as a result of this
Agreement or the acts of the parties hereto pursuant to this Agreement, or which
seeks an interpretation of this Agreement, the trier of fact hearing the matter
shall, in his sole discretion, determine the prevailing party in such proceeding
and, in addition to any other judgment or award, may, in his sole discretion,
award such prevailing party such sums as he shall find to be reasonable as and
for the prevailing party’s attorneys’ fees and disbursements, including expert
witness fees.

8.11 Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

8.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.13 Advice of Counsel. Advisor acknowledges that he has been advised to seek
independent legal counsel for advice regarding the effect of the terms and
provisions hereof, and has obtained such advice of independent legal counsel.

8.14 Certain Tax Matters.

8.14.1 Deferred Compensation Exceptions. Payments under this Agreement will be
administered and interpreted to maximize the short-term deferral exception to
and under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder (collectively “Section 409A”). The
portion of any payment under this Agreement that is paid within the short-term
deferral period (within the meaning of Code Section 409A and Treas. Regs.
§1.409A-1(b)(4)) will not be treated as nonqualified deferred compensation and
will not be aggregated with other nonqualified deferred compensation plans or
payments.

8.14.2 Separate Payments and Payment Timing. Any payment or installment made
under this Agreement and any amount that is paid as a short-term deferral,
within the meaning of Treas. Regs. §1.409A-1(b)(4), will be treated as separate
payments. Advisor will not, directly or indirectly, designate the taxable year
of a payment made under this Agreement. Payment dates provided for in this
Agreement will be deemed to incorporate grace periods that are treated as made
upon a designated payment date within the meaning of Code Section 409A and
Treas. Regs. §1.409A-3(d).

 

11



--------------------------------------------------------------------------------

8.14.3 General 409A Provisions. If for any reason, the short-term deferral
exception is inapplicable, payments and benefits payable to Advisor under this
Agreement are intended to comply with the requirements of Section 409A. To the
extent the payments and benefits under this Agreement are subject to
Section 409A, this Agreement will be interpreted, construed and administered in
a manner that satisfies the requirements of Sections 409A(a)(2), (3) and (4) of
the Code and the Treasury Regulations thereunder (and any applicable transition
relief under Section 409A). Company does not guaranty or warrant the tax
consequences of this Agreement and, except as specifically provided to the
contrary in this Agreement, Advisor will, in all cases, be liable for any taxes
due as a result of this Agreement. Neither Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold Advisor harmless from
any or all such taxes, interest or penalties, or liability for any damages
related thereto. Advisor acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

(a) If Advisor or Company determines that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A, Advisor and Company agree to amend this
Agreement, or take such other actions as Advisor and Company deem reasonably
necessary or appropriate, to comply with the requirements of Section 409A, the
Treasury Regulations thereunder (and any applicable relief provisions) while
preserving the economic agreement of the parties. If any provision of the
Agreement would cause such payments or benefits to fail to so comply, such
provision will not be effective and will be null and void with respect to such
payments or benefits, and such provision will otherwise remain in full force and
effect.

(b) All payments considered nonqualified deferred compensation under
Section 409A and the regulations thereunder will be made on the date(s) provided
herein and no request to accelerate or defer any payment under this Section will
be considered or approved for any reason whatsoever, except as permitted under
Section 409A. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of Company.

(c) All references in this Agreement to termination of this Agreement or
termination of services or termination mean Advisor’s “separation from service”
as that term is defined in Section 1.409A-1(h) of the Treasury Regulations.

(d) All reimbursements and in-kind benefits provided under this agreement that
constitute deferred compensation within the meaning of Section 409A will be made
or provided in accordance with the requirements of Section 409A, including that
(i) in no event shall reimbursements by Company under this agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided that Advisor
submits an invoice for such fees and expenses at least 10 days before the end of
the calendar year next following the calendar year in which such fees and
expenses were incurred; and (ii) Advisor’s right to have Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit.

 

12



--------------------------------------------------------------------------------

8.14.4 Specified Employee Status. If Advisor is a specified employee (within the
meaning of Code Section 409A) on the date of his separation from service, any
payments made with respect to such separation from service under this Agreement,
and other payments or benefits under this Agreement that are subject to
Section 409A, will be delayed in order to comply with Section 409A(a)(2)(B)(i)
of the Code, and such payments or benefits will be paid or distributed to
Advisor during the five-day period commencing on the earlier of: (i) the
expiration of the six-month period measured from the date of Advisor’s
separation from service, or (ii) the date of Advisor’s death. Upon the
expiration of the applicable six-month period under Section 409A(a)(2)(B)(i) of
the Code, all payments deferred pursuant to this Section (e) will be paid to
Advisor (or Advisor’s estate, in the event of Advisor’s death) in a lump sum
payment. Any remaining payments and benefits due under the Agreement will be
paid as otherwise provided in the Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COMPANY: Gulfport Energy Corporation By:  

/s/ James D. Palm

  James D. Palm, Chief Executive Officer CONSULTANT:

/s/ Mike Liddell

Mike Liddell, in his individual capacity

 

14